DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ARR02103-P1 We claim:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133).
Regarding claims 1 and 17, Tsuda discloses a gateway device (figure 1 control entity 100; paragraph 49: control entity could be a core network node including gateway) for optimizing data collection in a wireless network, the wireless network configured to communicatively interconnect the gateway device, one or more wireless extenders (figure 1 base station 20a; paragraph 43), and one or more client devices (figure 1 element 30, paragraphs 44-46), the gateway device comprising:
a network controller (paragraph 54: processing unit 130),
a non-transitory memory storing a program (paragraphs 53 and 310); and
	a communication interface (paragraph 52: communication unit 110) configured to establish communication connections with the one or more client devices and the one or more wireless extenders via the wireless network (see figures 1 and 5),
	wherein the network controller is configured to execute the program to:
	receive, using the communication interface, polling responses from the one or more wireless extenders (figure 5 steps 403, 415, and 427);
	periodically monitor, using the network controller, station metrics data for the one or more client devices based on the polling responses (see figure 5 steps 403, 415, 427, paragraphs 100, 179-183: control entity request and receive measurement reports from wireless devices via base station);
	determine, using the network controller, which of the one or more client devices is an low mobile device based on the station metrics data (paragraphs 106, 107, 110, 128, 327: wireless device with low mobility is determined based on moving distance less than a threshold).
	Tsuda does not teach immobile device based on station metrics data and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device.
	However, in the same field of measurement reporting, Venkatraman discloses immobile device based on station metrics data (figure 9 element 970: Stationary Low rate MTC device based on max bytes per UE attach less than threshold T12, paragraphs 23, 31, 38, 62, 97, and 102) and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device (figure 8 steps 860 and 870; paragraphs  23, 31, 38, 62, 97, 102 and 110: instructing selected base station to perform selected one or more optimization actions for the stationary low rate MTC devices including PRACH optimization. PRACH may be used to initiate data transfer which is used to determine mobility/stationary, i.e., number of bytes less than threshold T12).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda immobile device based on station metrics data and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device.
	The motivation would have been for performance improvement (paragraph 110).

Regarding claims 4 and 18, all limitations of claims 1 and 27 are disclosed above. Tsuda does not teach but Venkatraman discloses the network controller periodically monitors the station metrics data, which includes data uplink rate or data bytes transmitted, and the network controller determines which of the one or more client devices is the immobile device based on the data uplink rate or data bytes transmitted being less than a predetermined threshold during a period of time (figure 9 element 970: Stationary Low rate MTC device based on max bytes per UE attach less than threshold T12, paragraphs 23, 31, 38, 62, 97, and 102).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes data uplink rate or data bytes transmitted, and the network controller determines which of the one or more client devices is the immobile device based on the data uplink rate or data bytes transmitted being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination (figure 9 step 970).
Regarding claim 5, all limitations of claim 1 are disclosed above. Tsuda does not teach but Venkatraman discloses the network controller periodically monitors the station metrics data, which includes a steer count, and 
the network controller determines which of the one or more client devices is the immobile device based on the steer count being less than a predetermined threshold during a period of time (figure 9 element 970: number of handovers per unit time less than threshold T10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes a steer count, and the network controller determines which of the one or more client devices is the immobile device based on the steer count being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination (figure 9 step 970).
Regarding claims 9 and 20, all limitations of claims 1 and 17 are disclosed above. Tsuda further teaches the network cloud-based controller (see figure 1 and paragraph 49: remote/cloud controller).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Shen et al. (US Pub. No. 2010/0267397).
Regarding claim 2, all limitations of claim 1 are disclosed above. Tsuda does not teach but Shen discloses monitors the station metrics data, which includes a received signal strength indicator (RSSI), and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the RSSI being less than a predetermined threshold during a period of time (paragraphs 24 and 38: device is stationary if RSSI less than threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda monitors the station metrics data, which includes a received signal strength indicator (RSSI), and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the RSSI being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.
Regarding claim 3, all limitations of claim 1 are disclosed above. Tsuda does not teach but Shen discloses the network controller periodically monitors the station metrics data, which includes non-associated (NA)-RSSI and a NA station list, and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the NA-RSSI with respect to the NA station list being less than a predetermined threshold during a period of time (paragraphs 24 and 38: paragraph 24 shows a list of non-associated-RSSI and a NA station metrics (CINR, SNR, RTT, etc.). Paragraph 38 discloses less than threshold is an immobile device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes non-associated (NA)-RSSI and a NA station list, and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the NA-RSSI with respect to the NA station list being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Smith et al. (US Pub. No. 2019/0094877).
Regarding claim 6, all limitations of claim 1 are disclosed above. Tsuda does not teach but Smith discloses wherein the network controller periodically monitors the station metrics data, which includes data traffic level or data bytes received, and
the network controller determines which of the one or more client devices is the immobile device based on the data traffic level or data bytes received being greater than a predetermined threshold during a period of time (paragraph 138).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda wherein the network controller periodically monitors the station metrics data, which includes data traffic level or data bytes received, and the network controller determines which of the one or more client devices is the immobile device based on the data traffic level or data bytes received being greater than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.

Claim(s) 7, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Zingler et al. (US Pub. No. 2016/0219452).
Regarding claims 7 and 19, all limitations of claims 1 and 17 are disclosed above. Venkatraman discloses the instruction transmitted to the at least one wireless extender includes a command to re-configure the at least one wireless extender (see claim 1). Zingler discloses the collection or the reporting of the station metrics data is modified by reducing parameter data collected or reducing the reporting by the at least one wireless extender (paragraph 34: reducing amount of measurement and reports).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the collection or the reporting of the station metrics data is modified by reducing parameter data collected or reducing the reporting by the at least one wireless extender.
The motivation would have been for reducing measurement and report (paragraph 34).
Regarding claim 8, all limitations of claim 1 are disclosed above. The combination of Tsuda and Venkatraman teaches determine, using the network controller, which of the one or more client devices is a mobile device based on the station metrics data; and transmit, using the communication interface, an instruction to the at least one wireless extender for modifying collection of the station metrics data for any client device determined to be a mobile device, wherein the instruction transmitted to the at least one wireless extender includes a command to re-configure the at least one wireless extender (see claim 1 above).
Tsuda does not teach but Zingler discloses the collection or the reporting of the station metrics data is modified by increasing parameter data collected or increasing the reporting for one or more client devices determined to be a mobile device (paragraph 34: it is possible to configure/active more than one of the new kind of measurement configuration and reporting type for mobile devices, like smart phones).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the collection or the reporting of the station metrics data is modified by increasing parameter data collected or increasing the reporting for one or more client devices determined to be a mobile device.
The motivation would have been to support individual configuration setting.

Claim(s) 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Jeon et al. (Us Pub. No. 2018/0279375).
Regarding claim 10, Tsuda discloses a method for optimized data collection in a wireless network, the wireless network being configured to communicatively interconnect a gateway device, one or more wireless extenders, and one or more client devices, the method comprising:
a network controller (paragraph 54: processing unit 130),
a non-transitory memory storing a program (paragraphs 53 and 310); and
	a communication interface (paragraph 52: communication unit 110) configured to establish communication connections with the one or more client devices and the one or more wireless extenders via the wireless network (see figures 1 and 5),
	wherein the network controller is configured to execute the program to:
	receive, using the communication interface, polling responses from the one or more wireless extenders (figure 5 steps 403, 415, and 427);
	periodically monitor, using the network controller, station metrics data for the one or more client devices based on the polling responses (see figure 5 steps 403, 415, 427, paragraphs 100, 179-183: control entity request and receive measurement reports from wireless devices via base station);
	determine, using the network controller, which of the one or more client devices is an low mobile device based on the station metrics data (paragraphs 106, 107, 110, 128, 327: wireless device with low mobility is determined based on moving distance less than a threshold).
	Tsuda does not teach immobile device based on station metrics data and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device.
	However, in the same field of measurement reporting, Venkatraman discloses immobile device based on station metrics data (figure 9 element 970: Stationary Low rate MTC device based on max bytes per UE attach less than threshold T12, paragraphs 23, 31, 38, 62, 97, and 102) and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device (figure 8 steps 860 and 870; paragraphs  23, 31, 38, 62, 97, 102 and 110: instructing selected base station to perform selected one or more optimization actions for the stationary low rate MTC devices including PRACH optimization. PRACH may be used to initiate data transfer which is used to determine mobility/stationary, i.e., number of bytes less than threshold T12).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda immobile device based on station metrics data and transmit, using the communication interface, an instruction to at least one wireless extender for modifying collection or reporting of the station metrics data for any client device determined to be the immobile device.
	The motivation would have been for performance improvement (paragraph 110).
	Tsuda does not teach receiving, at the one or more wireless extenders, probe requests from the one or more client devices; receiving, at the one or more client devices, data via the one or more wireless extenders.
	However, in the same field of endeavor, Jeon discloses receiving, at the one or more wireless extenders, probe requests from the one or more client devices; receiving, at the one or more client devices, data via the one or more wireless extenders (figure 15b; paragraph 122: random access procedure request from UE and downlink data from base station).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda receiving, at the one or more wireless extenders, probe requests from the one or more client devices; receiving, at the one or more client devices, data via the one or more wireless extenders.
The motivation would have been for synchronizing/connecting procedure for communication between user equipment and base station.	

Regarding claims 13, all limitations of claim 10 are disclosed above. Tsuda does not teach but Venkatraman discloses the network controller periodically monitors the station metrics data, which includes data uplink rate or data bytes transmitted, and the network controller determines which of the one or more client devices is the immobile device based on the data uplink rate or data bytes transmitted being less than a predetermined threshold during a period of time (figure 9 element 970: Stationary Low rate MTC device based on max bytes per UE attach less than threshold T12, paragraphs 23, 31, 38, 62, 97, and 102).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes data uplink rate or data bytes transmitted, and the network controller determines which of the one or more client devices is the immobile device based on the data uplink rate or data bytes transmitted being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination (figure 9 step 970).
Regarding claim 14, all limitations of claim 10 are disclosed above. Tsuda does not teach but Venkatraman discloses the network controller periodically monitors the station metrics data, which includes a steer count, and 
the network controller determines which of the one or more client devices is the immobile device based on the steer count being less than a predetermined threshold during a period of time (figure 9 element 970: number of handovers per unit time less than threshold T10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes a steer count, and 
the network controller determines which of the one or more client devices is the immobile device based on the steer count being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination (figure 9 step 970).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Jeon et al. (Us Pub. No. 2018/0279375) in view of Shen et al. (US Pub. No. 2010/0267397).
Regarding claim 11, all limitations of claim 10 are disclosed above. Tsuda does not teach but Shen discloses monitors the station metrics data, which includes a received signal strength indicator (RSSI), and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the RSSI being less than a predetermined threshold during a period of time (paragraphs 24 and 38: device is stationary if RSSI less than threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda monitors the station metrics data, which includes a received signal strength indicator (RSSI), and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the RSSI being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.
Regarding claim 12, all limitations of claim 10 are disclosed above. Tsuda does not teach but Shen discloses the network controller periodically monitors the station metrics data, which includes non-associated (NA)-RSSI and a NA station list, and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the NA-RSSI with respect to the NA station list being less than a predetermined threshold during a period of time (paragraphs 24 and 38: paragraph 24 shows a list of non-associated-RSSI and a NA station metrics (CINR, SNR, RTT, etc.). Paragraph 38 discloses less than threshold is an immobile device).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the network controller periodically monitors the station metrics data, which includes non-associated (NA)-RSSI and a NA station list, and the network controller determines which of the one or more client devices is the immobile device based on a rate of change of the NA-RSSI with respect to the NA station list being less than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Jeon et al. (Us Pub. No. 2018/0279375) in view of Smith et al. (US Pub. No. 2019/0094877).
Regarding claim 15, all limitations of claim 10 are disclosed above. Tsuda does not teach but Smith discloses wherein the network controller periodically monitors the station metrics data, which includes data traffic level or data bytes received, and
the network controller determines which of the one or more client devices is the immobile device based on the data traffic level or data bytes received being greater than a predetermined threshold during a period of time (paragraph 138).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda wherein the network controller periodically monitors the station metrics data, which includes data traffic level or data bytes received, and the network controller determines which of the one or more client devices is the immobile device based on the data traffic level or data bytes received being greater than a predetermined threshold during a period of time.
The motivation would have been for mobility determination.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US Pub. No. 2017/0265088) in view of Venkatraman et al. (US Pub. No. 2018/0206133) in view of Jeon et al. (Us Pub. No. 2018/0279375) in view of Zingler et al. (US Pub. No. 2016/0219452).
Regarding claim 16, all limitations of claim 10 are disclosed above. Venkatraman discloses the instruction transmitted to the at least one wireless extender includes a command to re-configure the at least one wireless extender (see claim 1). Zingler discloses the collection or the reporting of the station metrics data is modified by reducing parameter data collected or reducing the reporting by the at least one wireless extender (paragraph 34: reducing amount of measurement and reports).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tsuda the collection or the reporting of the station metrics data is modified by reducing parameter data collected or reducing the reporting by the at least one wireless extender.
The motivation would have been for reducing measurement and report (paragraph 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Veres et al. (US Pub. No. 2012/0307791) discloses determining stationary state of devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466